Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 26, 2021                                                                                     Bridget M. McCormack,
                                                                                                                Chief Justice

  162209                                                                                                    Brian K. Zahra
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh
  BRENT ADAMS and LOU ANN MORGAN,                                                                      Elizabeth M. Welch,
  Personal Representatives of the ESTATE OF                                                                          Justices
  ZACHARY ADAMS,
               Plaintiffs-Appellants,
  v                                                           SC: 162209
                                                              COA: 341472
                                                              Grand Traverse CC: 2016-031740-NO
  TRAVERSE CITY LIGHT AND POWER,
           Defendant-Appellee,
  and
  TREES, INC.,
             Defendant.

  ____________________________________/

        On order of the Court, the application for leave to appeal the September 24, 2020
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 26, 2021
           p0519
                                                                              Clerk